 



(LOGO) [h23248h2324800.gif]

Exhibit 10(n)

STOCK GRANT AGREEMENT

     STOCK GRANT AGREEMENT dated as of [date] between PARKER DRILLING COMPANY, a
Delaware corporation (the “Company”), and [name of Holder], an employee of the
Company or one of its subsidiaries (the “Holder”).

     WHEREAS, the Board of Directors of the Company has established the Parker
Drilling Company and Subsidiaries 1991 Stock Grant Plan (the “Plan”);

     WHEREAS, the Compensation Committee of the Board of Directors, in
accordance with the provisions of the Plan, has selected the Holder as a
salaried key management employee who, in the Committee’s judgment, has
significant potential for making substantial contributions to corporate growth
and objectives;

     WHEREAS, in order to reward the Holder for services to be rendered in a
manner that relates directly to the Company’s earnings growth and to further
identify of the interests of the Holder and the Company’s shareholder through
opportunities for increased stock ownership by the Holder, the Committee has
determined that the Holder receive a Stock Grant under the Plan;

     NOW, THEREFORE, in consideration of the foregoing and the Holder’s
acceptance of the terms and conditions hereof, the parties hereto have agreed,
and do hereby agree, as follows:

     1. The Company hereby grants to the Holder, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, [no
of shares] shares of Common Stock of the Company on the terms and conditions
herein set forth.

     2. The certificates representing the shares of Common Stock granted to the
Holder shall be registered in the name of the Holder and retained in the custody
of the Company until such time as they are delivered to the Holder or forfeited
to the Company in accordance with the terms hereof (the “Restriction Period”).
During the Restriction Period, the Holder will be entitled to vote such shares
and to receive dividends paid on such shares (less any amounts which the Company
is required to withhold for taxes).

     3. If the Holder shall not have incurred a Termination of Employment prior
to [date], the Company shall deliver to the Holder on or about such date a
certificate, registered in the name of the Holder and free of restrictions
hereunder, representing [insert %] of the total number of shares granted to the
Holder pursuant to this Agreement. No payment (except for tax withholding) shall
be required from the Holder

 



--------------------------------------------------------------------------------



 



in connection with any delivery to the Holder of the shares hereunder. If the
Holder shall not have incurred a Termination of Employment prior to [date], the
Company shall deliver to the Holder on or about such date a certificate,
registered in the name of the Holder and free of restrictions hereunder,
representing the remaining [insert %] of the total shares granted to the Holder
pursuant to this Agreement; provided, that the delivery of the such certificate
for the remaining [insert accelerated vesting provisions, if applicable].

     4. In the event the Holder has a Termination of Employment for reasons of
Retirement at or after age 65, or Disability, and if there then remain any
undelivered shares subject to restrictions hereunder, then such restrictions
shall be deemed to have lapsed and the certificates for the remaining shares
shall forthwith be delivered to such retired Holder.

     5. Subject to the provisions of paragraph 4 above, if the Holder has a
Termination of Employment for any reason (including Retirement prior to age 65
or death) during the Restriction Period, then the Holder shall cease to be
entitled to delivery of any of the shares covered by this Agreement which have
not theretofore been delivered by the Company pursuant to paragraph 3 above, and
all rights of the Holder in and to such undelivered shares shall be forfeited;
provided, however, the Compensation Committee may, within 120 days after such
Termination of Employment, in its sole discretion, determine whether such former
Holder (or his beneficiary, estate or heirs) shall receive all or any part of
the undelivered shares granted pursuant to this Stock Grant Agreement and
whether to impose any conditions in connection therewith. In addition, the
Committee shall from time to time determine in its sole discretion whether any
period of nonactive employment, including authorized leaves of absence by reason
of military or governmental service, shall constitute Termination of Employment
for the purposes of this paragraph.

     6. The granting of this Stock Grant shall not in any way prohibit or
restrict the right of the Company to terminate the Holder’s employment at any
time, for any reason.

     7. While shares of Common Stock are held in custody for the Holder pursuant
to this Agreement, they may not be sold, transferred, pledged, exchanged,
hypothecated or disposed of by the Holder and shall not be subject to execution,
attachment or similar process.

     8. This Agreement and each and every obligation of the Company hereunder
are subject to the requirement that if at any time the Company shall determine,
upon advice of counsel, that the listing, registration or qualification of the
shares covered hereby upon any securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with the granting
hereof or the delivery of shares hereunder, then the delivery of shares
hereunder to the Holder may be postponed until such listing, registration,
qualification, consent or approval shall have been effected or

-2-



--------------------------------------------------------------------------------



 



obtained free of any conditions not acceptable to the Board of Directors of the
Company.

     9. You agree that (a) you will pay to the Company or a Subsidiary, as the
case may be, or make arrangements satisfactory to the Company or such Subsidiary
regarding the payment of any foreign, federal, state, or local taxes of any kind
required by law to be withheld by the Company or any of its Subsidiaries with
respect to the Restricted Shares (which withholding obligations may be satisfied
by the Company’s withholding of stock that is subject to this Award Agreement
upon your specific authorization or by your transfer of other shares of stock to
the Company) and (b) the Company or any of its Subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any foreign, federal, state, or local taxes of any kind
required by law to be withheld with respect to the Restricted Shares.

     10. In the event of a “change in control” as that term is defined in the
Rights Agreement between the Company and Norwest Bank Minnesota, N.A., dated
July 14, 1998, as amended, then the Holder shall have all the rights specified
in Section 6 of the Plan.

     11. Defined words used in this Agreement shall have the same meaning as set
forth in the definitions section or elsewhere in the Plan, the terms and
conditions of which shall constitute an integral part hereof.

     12. Any notice which either party hereto may be required to give the other
shall be in writing and may be delivered personally or by mail, postage prepaid,
addressed to the Secretary of the Company, 1401 Enclave Parkway, Suite 600,
Houston, Texas 77077, and to the Holder at this address as shown on the
Company’s payroll records, or to such other address as the Holder by notice to
the Company may designate in writing from time to time.

              PARKER DRILLING COMPANY
 
       

  By:    

       

  Name:    

  Title:    

The foregoing Stock Grant Agreement is accepted by me as of [date], and I hereby
agree to the terms, conditions and restrictions set forth above and in the Plan.

-3-



--------------------------------------------------------------------------------



 



     

   

  [Holder]

I acknowledge that I have received and read the attached letter from the Company
dated [date] regarding Section 83(b) tax treatment of my stock grant and to the
extent I deem necessary or desirable I have sought independent tax advice on the
same. I understand that to accept Section 83(b) treatment I must file my
election within 30 days of the date of this award. Based on my review and advice
I hereby elect (check one):



  (   )    to decline Section 83(b) tax treatment and to be taxed as the
restrictions lapse (or such later date as may result from the application of
Section 16(b) of the Securities Exchange Act of 1934, as amended).     (   )   
to accept Section 83(b) tax treatment and to be taxed as of the date of grant
for 100% of the shares of Common Stock granted by the foregoing stock grant and
assume sole responsibility for filing my election within 30 days of the date of
the Stock Grant Agreement.

     

   

  [Holder]

     
 
   
Date
   

* Any election to be taxed as of the date of grant must be filed with the
Internal Revenue Service not later than 30 days after the date of the grant and
a copy filed with the Secretary of the Company.

-4-



--------------------------------------------------------------------------------



 



(LOGO) [h23248h2324800.gif]

PARKER DRILLING COMPANY AND SUBSIDIARIES
1991 STOCK GRANT PLAN
BENEFICIARY DESIGNATION FORM

     I hereby designate the following as my Beneficiary to receive any and all
forfeitable shares under the Parker Drilling Company and Subsidiaries 1991 Stock
Grant Plan, which the Committee may determine to deliver in the event of my
death during the Restriction Period.

PRIMARY BENEFICIARY

             
Name
      Relationship    

           
Social
           
Security #
      Address    

           

CONTINGENT BENEFICIARY

             
Name
      Relationship    

           
 
           
Address
                 

PARTICIPANT’S SIGNATURE

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   
Date
   

-5-